FILED
                               NOT FOR PUBLICATION                          DEC 29 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 SEAN BERTULFO JIMENEZ; EMEE                       No. 07-71884
 SALAZAR-JIMENEZ,
                                                   Agency Nos. A098-264-025
               Petitioners,                                    A098-264-026

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Sean Bertulfo Jimenez, and his wife, Emee Salazar-Jimenez, natives and

citizens of the Philippines, petition for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”)

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DL/Research
decision denying their application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). Our jurisdiction is governed by

8 U.S.C. § 1252. We review de novo questions of law, Cerezo v. Mukasey, 512
F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to the

BIA’s determination of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review factual findings for

substantial evidence. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny in part and dismiss in part the petition for review.

       We do not reach petitioners’ challenge to the IJ’s denial of asylum on the

merits, because petitioners failed to exhaust the IJ’s dispositive finding that their

asylum application was time-barred.

       We reject petitioners’ claim that they are eligible for withholding of removal

based on Jimenez’s membership in a particular social group, namely, persons who

oppose and fear both the Kuratong Beleleng criminal gang, and Ricardo Uy, a

member of that gang. See Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009)

(rejecting as a particular social group “young males in Guatemala who are targeted

for gang recruitment but refuse because they disagree with the gang’s criminal

activities”); Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008)

(rejecting as a particular social group “young men in El Salvador resisting gang


DL/Research                                2                                     07-71884
violence”) (internal quotation omitted). Accordingly, because petitioners failed to

demonstrate that any persecution would be on account of a protected ground, we

deny the petition as to petitioners’ withholding of removal claim.

       We lack jurisdiction to consider petitioners’ challenge to the denial of CAT

relief and their contention regarding interpretation errors, because those issues

were not exhausted before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78

(9th Cir. 2004).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




DL/Research                                3                                    07-71884